Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nikhil T. Pradhan on 9 June 2022.
The application has been amended as follows: 
Claim 1, line 19 - delete “always”;
Claim 1, lines 19-22 should be revised to read:  “being pipe connected to the at least one outlet of the fluid control thermal detection device for receipt of firefighting fluid from the fluid control thermal detection device, and wherein the fluid distribution device is in an open state at a temperature less than a temperature at which the fluid control thermal detection device detects a fire condition.”
Claim 40 is canceled.  
Allowable Subject Matter
Claims 1-5, 7-11, 13-17, 19-20, and 41-42 are allowed.
The following is an examiner’s statement of reasons for allowance: as noted in the Interview Summary of 15 April 2022, the prior art does not disclose the limitation that the at least one fluid distribution device is disposed “at a minimum distance greater than or equal to eight feet and less than or equal to twelve feet from an intersection of the roof deck and the ceiling base such that no fluid distribution device is closer to the intersection that the minimum distance”.  Further, Applicants response of 14 April 2022 explains the criticality of this specific range of distances for the fluid distribution device relative to the intersection of the roof deck (see p. 8, ln. 14 - p. 9).  Therefore, it would not have been obvious for one of ordinary skill to have modified what is taught in the prior art to arrive at the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752